Citation Nr: 1447205	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-35 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Whether new and material evidence has been received to reopen service connection for a right hip disorder.

2.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1973 to April 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Service connection for a right hip disorder was previously denied by the RO in August 2003, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2014); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

In August 2014, the Veteran testified at a Board videoconference hearing at the local RO in New Orleans, Louisiana, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  





FINDINGS OF FACT

1.  An unappealed August 2003 rating decision, in pertinent part, denied service connection for a right hip disorder on the basis that there was no evidence of a current right hip disability.

2.  The evidence received since the August 2003 rating decision relates to unestablished facts of a current right hip disability.  

3.  The Veteran's currently diagnosed right hip piriformis syndrome had its onset in service.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision to deny service connection for a right hip disorder became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for a right hip disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R.	 § 3.156 (2014).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right hip piriformis syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R.   §§ 3.102, 3.159 (2014).  The Board reopens and grants service connection for a right hip disability, constituting a full grant of the benefit sought on appeal; therefore, no discussion of VA's duty to notify and to assist is necessary.

Reopening Service Connection for a Right Hip Disorder

The Veteran seeks to reopen service connection for a right hip disorder.  The original claim for service connection, initially filed in May 2003, was originally denied in an August 2003 rating decision, which found no evidence of a current right hip disability.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 
38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

In the August 2003 rating decision, the RO, in pertinent part, denied service connection for a right hip disorder on the basis that there was no evidence of a current disability.  The pertinent evidence of record at the time of the August 2003 rating decision includes service treatment records, a July 2003 VA examination report, and the Veteran's lay statements.

The Board has reviewed the evidence of record received since the August 2003 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for a right hip disorder.  A June 2006 Air Force Base hospital outpatient treatment record notes a diagnosis of sciatica due to piriformis syndrome.  The Board finds that this evidence, received after the August 2003 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a current right hip disability, i.e., piriformis syndrome (a necessary element for service connection).  38 C.F.R. § 3.303(b).   

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence of current right hip disability raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.  Accordingly, as the Board finds that new and material evidence has been received to reopen service connection for a right hip disorder.  In arriving at the above conclusions, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the August 2003 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the August 2003 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  

Service Connection for a Right Hip Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with right hip piriformis syndrome, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply.  

The Veteran essentially contends that he was diagnosed with right hip piriformis syndrome during service and that symptoms of right hip pain attributable to right hip piriformis have continued since service separation.  See August 2014 Board hearing transcript.  

First, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a currently diagnosed right hip disability.  A June 2006 Air Force Base hospital outpatient treatment record notes a diagnosis of sciatica due to piriformis syndrome that continues to flare depending on activity.  The reasonable inference from this treatment record is that the Veteran has currently diagnosed right hip piriformis syndrome.  A May 2008 VA examination report notes that the Veteran was taking prescription medication for his hip due to right-sided piriformis syndrome.  As such, the Board finds that the Veteran has currently diagnosed piriformis syndrome.    

Next, the evidence of record demonstrates that the Veteran was diagnosed with piriformis syndrome during active service.  A March 2001 service treatment record notes that the Veteran reported slight right hip pain.  A May 2001 service treatment record notes that the Veteran was put on a temporary duty restriction for 21 days due to hip pain.  June 2001 service treatment records note a provisional diagnosis of right hip piriformis syndrome and that the Veteran was placed on a temporary profile restricting running for 30 days.  A November 2001 service treatment record notes that the Veteran was placed on a permanent physical profile due to limited range of motion with walking based on a diagnosis of piriformis syndrome. 

The evidence shows that a current disability of right hip piriformis syndrome exists.  The Board finds that the weight of the evidence is at least in equipoise as to whether the right hip disability was incurred in active service.  The Veteran has made credible statements that symptoms of the right hip piriformis syndrome onset in service that is supported by the other evidence of record, specifically the service treatment records.  See also October 2006, October 2008, August 2009, January 2010, and March 2014 written statements, August 2014 Board hearing transcript.  Further, Air Force Base Hospital outpatient and VA treatment records dated from service separation (April 2003) to present detail the Veteran's continued right hip symptomatology.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease).  As such, resolving reasonable doubt in favor of the Veteran, service connection for right hip piriformis syndrome is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right hip piriformis syndrome is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


